 Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 1 of 20 PageID #: 2446




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

GOODE TIME PRODUCTIONS,                    §
L.L.C.                                     §
                                           §
v.                                         §   CIVIL ACTION NO. 4:19-CV-58-SDJ
                                           §
JOEL JUST d/b/a UPTOWN                     §
CAROLERS                                   §

                      MEMORANDUM OPINION & ORDER

       “Christmas may not bring a single thing; still, it gives me a song to sing.” So

 said Charles Dickens, author of the 1843 classic, A Christmas Carol. The business of

 singing Christmas carols professionally is the origin of the strife between Plaintiff

 Goode Time Productions, L.L.C. (“Goode Time”) and Defendant Joel Just. Goode

 Time, a Christmas caroling company, filed this copyright-infringement action against

 Just, the founder and owner of a competing Christmas caroling company, for allegedly

 copying and performing Goode Time’s “show.” According to Goode Time’s Amended

 Complaint, (Dkt. #23), Goode Time’s show consists of copyrighted sound recordings,

 a copyrighted compilation of Christmas songs, and a copyrighted script, all of which

 Goode Time alleges Just copied in order to train performers at his company to perform

 a virtually identical show.

       Goode Time has filed a Motion for Partial Summary Judgment, (Dkt. #29, #32),

 asking the Court to find Just liable for infringing Goode Time’s copyright in eighteen

 sound recordings and a script. Goode Time further requests an award of actual


                                           1
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 2 of 20 PageID #: 2447




damages, disgorgement of Just’s profits, and a permanent injunction enjoining Just

from further infringing Goode Time’s copyrights.

      Having considered the motion, the record, and the applicable law, the Court

concludes that Goode Time has produced evidence, not subject to any genuine dispute,

that conclusively establishes Just infringed copyrights owned by Goode Time in

eighteen sound recordings. However, a genuine dispute exists as to whether Just

infringed a copyright owned by Goode Time in the script.

      And, although Just is liable as a matter of law for infringement with respect

to Goode Time’s eighteen sound recordings, there is a genuine dispute regarding

Goode Time’s actual damages and Just’s infringement-related profits. For this

reason, the Court is unable to determine at this stage whether Goode Time is entitled

to a permanent injunction. Goode Time’s Motion for Partial Summary Judgment,

(Dkt. #29, #32), is therefore GRANTED in part and DENIED in part.

                                  I. BACKGROUND

      Goode Time was founded in Los Angeles in 2006 by John Hartmann and Tony

Duran. (Dkt. #35-1 at 14–15). Goode Time produces a live, musical, holiday-themed

show that is performed at venues around the country. See (Dkt. #35-1 at 11, 105).

Goode Time’s show consists of performers dressed in Victorian-era attire singing

holiday songs and performing scripted routines such as jokes and stories that

correspond with the songs. See (Dkt. #46-1). For example, a Goode Time performer




                                         2
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 3 of 20 PageID #: 2448




may introduce a song with a scripted joke or story that relates to the subject matter

of the song. See, e.g., (Dkt. #46-1 at 14).

       Goode Time does not have any employees; rather, it considers its performers

independent contractors. (Dkt. #35-1 at 16–18). In order for Goode Time’s contractors

to perform the show as Goode Time wants it, Goode Time provides them with training

and rehearsal materials. (Dkt. #35-1 at 11). Among these materials are Goode Time’s

sound recordings, compilation of music, and script—the materials that are the subject

of this copyright-infringement lawsuit. (Dkt. #35-1 at 17, 95). As part of their

contract, the performers agree not to distribute these materials and to return them

at the end of their arrangement with Goode Time. (Dkt. #56-6 at 1).

       Goode Time’s eighteen sound recordings at issue in this motion are recorded

performances of eighteen Christmas songs. (Dkt. #29-4). The record is not clear on

exactly when or how these sound recordings came to be, but the record does establish

that the voices included on the recordings include those of Goode Time founders John

Hartmann and Tony Duran, as well as other singers who contracted to perform for

Goode Time. (Dkt. #29-7 at 71). The sound recordings are not sold or otherwise

publicly distributed. Goode Time provides the recordings only to its contractor–

performers for the purpose of providing the singers an example of how the songs

should be performed. (Dkt. #56-5 at 47).

       Goode Time’s script contains written introductions, jokes, and stories that

correspond to different songs performed by Goode Time. (Dkt. #46-1 at 2–19). The


                                              3
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 4 of 20 PageID #: 2449




script instructs Goode Time’s performers on what to say when introducing a song and

how to act. See (Dkt. #46 at 2–19). The record is also not clear as to how or when this

script was written, but it appears that Goode Time has been providing the script to

its contractor–performers for years. (Dkt. #34-8 at 8). Like the sound recordings at

issue, Goode Time does not sell or otherwise publicly distribute its script. Goode

Time’s contractor–performers use the script to rehearse and perform it from memory.

(Dkt. #56-5 at 47).

      In 2012, Goode Time expanded its show into the Dallas area. At that time,

Defendant Just contracted to perform for Goode Time in Dallas and was provided

with Goode Time’s training materials. (Dkt. #29-5). The following year, Just started

his own caroling company, which he called Uptown Carolers, and began soliciting

business in the Dallas area. (Dkt. #29-7 at 18). As Just began soliciting performers

for his show, some Goode Time performers left Goode Time to perform for Just’s

company. (Dkt. #29-7 at 59–60). To aid in training his performers, Just distributed to

them copies of some of the same sound recordings used by Goode Time. (Dkt. #29-7

at 91, 95); compare (Dkt. #29-4, Ex. C) with (Dkt. #29-12, Ex. K). Just continued to

use these recordings to train his carolers until 2019. (Dkt. #58-7 ¶ 7). Just also

provided a script to his performers that is almost identical to a portion of the script

used by Goode Time, with one of the few differences being that the script’s references

to “Goode Time” were changed to “Uptown.” Compare (Dkt. #29-3) with (Dkt. #29-9).




                                          4
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 5 of 20 PageID #: 2450




Just acknowledges that he made these changes to make the script applicable to his

company. (Dkt. #29-7 at 85–86).

      After learning that Just owned a company that was performing a show

remarkably similar to its own, Goode Time sent Just letters requesting that he cease

and desist use of Goode Time’s materials and the performance of shows substantially

similar to Goode Time’s. (Dkt. #29-11). After these efforts proved ineffective, Goode

Time applied to the United States Copyright Office for a copyright registration in its

sound recordings, compilation of songs, and script. (Dkt. #29-2). Goode Time then

filed this lawsuit alleging that Just infringed its copyright of these materials.

(Dkt. #1).

                                II. LEGAL STANDARD

       “Summary judgment is appropriate only when ‘the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir.

2019) (quoting FED. R. CIV. P. 56(a)). If the moving party presents a motion for

summary judgment that is properly supported by evidence, “the burden shifts to the

nonmoving party to show with ‘significant probative evidence’ that there exists a

genuine issue of material fact.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477

(5th Cir. 2000) (quoting Conkling v. Turner, 18 F.3d 1285, 1295 (5th Cir. 1994)).

      Because Federal Rule of Civil Procedure 56 requires that there be no “genuine

issue of material fact” to succeed on a motion for summary judgment, “the mere


                                          5
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 6 of 20 PageID #: 2451




existence of some alleged factual dispute” is insufficient to defeat a motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S.Ct.

2505, 91 L.Ed. 2d 202 (1986) (first emphasis omitted). A fact is “material” when,

under the relevant substantive law, its resolution might govern the outcome of the

suit. Id. at 248. “An issue is ‘genuine’ if the evidence is sufficient for a reasonable jury

to return a verdict for the nonmoving party.” Hamilton, 232 F.3d at 476 (citing

Anderson, 477 U.S. at 248). If, when considering the entire record, no rational jury

could find for the nonmoving party, the movant is entitled to summary judgment.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct.

1348, 89 L.Ed.2d 538 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391

U.S. 253, 280, 88 S.Ct. 1575, 20 L.Ed.2d 569 (1968)).

                                      III. ANALYSIS

A. Goode Time’s Certificate of Registration

       In order to file a lawsuit for copyright infringement, a plaintiff must first

register its copyright claims with the United States Copyright Office. 17 U.S.C.

§ 411(a). A plaintiff will be deemed to have satisfied this requirement if the plaintiff

produces a certificate of registration unless the certificate is shown to be invalid

under 17 U.S.C. § 411(b)(1). Under that provision, a certificate is invalid only if the

registrant knowingly included false information on the application, and the

information was material to the Copyright Office’s decision to approve registration.




                                             6
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 7 of 20 PageID #: 2452




Id. Otherwise, a certificate of registration authorizes a plaintiff to commence a suit

for infringement—even if it contains inaccurate information. Id.

       Goode Time owns a copyright registration numbered SRu 1-362-980 with an

effective date of registration of November 29, 2018. The certificate covers sound

recordings, including the eighteen recordings at issue in this motion, a compilation of

songs, and the script. Goode Time commenced this lawsuit on January 25, 2019.

Therefore, Goode Time satisfied 17 U.S.C. § 411(a) by registering its copyright claims

prior to filing this suit for infringement.

       Just contends that Goode Time’s suit is nonetheless barred under 17 U.S.C.

§ 411(b)(1) because some information contained on the registration is inaccurate.

(Dkt. #48 at 4). Specifically, Just argues that Goode Time inaccurately stated that it

was the author of the works, provided an inaccurate date of completion, and

inaccurately registered the works as unpublished. (Dkt. #48 at 4–8). Further, Just

contends that the Court is required to refer the question of materiality to the Register

of Copyrights pursuant to 17 U.S.C. § 411(b)(2). (Dkt. #58 at 6). The purpose of

referral would be to allow the Register to inform the Court whether any of these

alleged inaccuracies, if known, would have affected the Copyright Office’s decision to

register the works. 17 U.S.C. § 411(b)(2). However, as explained below, Just has failed

to cite sufficient evidentiary support for his position that Goode Time knowingly

made false representations on its application for copyright registration. The Court




                                              7
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 8 of 20 PageID #: 2453




therefore declines to refer the question of materiality to the Register of Copyrights,

and Goode Time’s certificate of registration is valid.

      The Copyright Office has already indicated its view on the materiality of two

of the three alleged inaccuracies by accepting Goode Time’s application for

supplementary registration. On February 4, 2020, the Copyright Office accepted

Goode Time’s supplementary-registration application in which Goode Time corrected

the authorship information and the date of completion. (Dkt. #52-2). The

supplementary registration clarifies that the works were completed in 2018 rather

than 2008 and that Tony Duran and John Hartmann—not Goode Time—are the

authors of the works. (Dkt. #52-2). In its application for a supplementary registration,

Goode Time informed the Copyright Office that the author and date information on

the original application were inaccurate, and the Copyright Office nonetheless

accepted the application. Accordingly, there is no need to refer these questions to the

Register of Copyrights. See Ronaldo Designer Jewelry, Inc. v. Cox, No. 1:17-CV-2-

DMB-DAS, 2019 WL 3978414, at *4 (N.D. Miss. Aug. 22, 2019) (declining to refer the

question of materiality to the Register of Copyrights where the Copyright Office

accepted an application for a supplementary registration correcting the inaccuracies).

      The only additional alleged inaccuracy is that Goode Time incorrectly

registered its works as unpublished. While the Court does not agree that all the

materials subject to Goode Time’s copyright registration are published, the Court




                                           8
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 9 of 20 PageID #: 2454




agrees, based on undisputed facts, that the scripted material Just is accused of

copying is a published work that was inaccurately registered as unpublished.

      “The offering to distribute copies or phonorecords to a group of persons for

purposes of . . . public performance . . . constitutes a publication.” 17 U.S.C. § 101; see

also Bagdadi v. Nazar, 84 F.3d 1194, 1198–99 (9th Cir. 1996) (holding that a video

was published once it was offered to a single school for use in its public classrooms).

Goode Time does not dispute that its independent contractors constitute a group of

persons. Nor does Goode Time dispute that it distributes its script to its independent

contractors so they can publicly perform the bits and routines contained therein.

Because Goode Time has distributed its script to a group of persons for the purpose

of public performance, Goode Time’s script has been published within the meaning of

the Copyright Act.

      Despite the conclusion that Goode Time’s script is published, Goode Time’s

registration is still valid unless Goode Time knowingly misled the Copyright Office.

See 17 U.S.C. § 411(b)(1)(A). There is no evidence in the record suggesting that, in

registering the script as unpublished, Goode Time knowingly misled the Copyright

Office. To the contrary, Goode Time has continued to argue in good faith that its

works are unpublished and has submitted materials from the Copyright Office that

it relied on in forming its position. See (Dkt. #57-4).

      Just argues that Goode Time intentionally misled the Copyright Office by

registering its works as unpublished in order to save money by registering all of its


                                            9
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 10 of 20 PageID #: 2455




materials in a single registration. (Dkt. #48 at 7). Notably, Just does not cite a single

piece of evidence to support this allegation, and the Court is unaware of any such

evidence in the record. Without evidence of a knowing misrepresentation, a copyright

registration can be deemed valid without referring the question of materiality to the

Register of Copyrights. Energy Intelligence Grp., Inc. v. Kayne Anderson Capital

Advisors, L.P., 948 F.3d 261, 278 (5th Cir. 2020). Accordingly, the Court concludes

that Goode Time’s copyright registration is valid, and Goode Time has fulfilled the

registration prerequisite to filing a suit for infringement.

B. Goode Time’s Infringement Claims

      To prevail on a claim for copyright infringement, a plaintiff must prove 1) that

the plaintiff owns a valid copyright in the work at issue, and 2) that the defendant

copied constituent elements of the work that are original. Gen. Universal Sys, Inc.. v.

Lee, 379 F.3d 131, 141 (5th Cir. 2004). Ownership of a valid copyright requires proof

that the work is original and copyrightable. Compaq Comput. Corp. v. Ergonome Inc.,

387 F.3d 403, 408 (5th Cir. 2004) (internal citation omitted). To be considered an

original work, the author must have independently created the work using some

minimal degree of creativity. Feist Pub., Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S.

340, 345, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991). Furthermore, a valid copyright-

registration certificate constitutes prima facie evidence that the registrant owns a

valid copyright. 17 U.S.C. § 410(c). But in the case of a published work, the




                                           10
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 11 of 20 PageID #: 2456




registration certificate serves as prima facie evidence of ownership only if the

copyright was registered within five years of the first publication. Id.

      A plaintiff can prove copying by showing that the defendant had access to the

work and that the infringing work is probatively similar to the copyrighted work.

Gen. Universal, 379 F.3d at 141. The element of copying is also satisfied “if the two

works are so strikingly similar as to preclude the possibility of independent creation.”

Id. at 142 (quoting Peel & Co., Inc. v. Rug Market, 238 F.3d 391, 395 (5th Cir. 2001)).

      i. The Sound Recordings

      Goode Time moves for summary judgment on its infringement claim with

respect to the eighteen sound recordings contained in (Dkt. # 24-4, Ex. C). Just admits

that he used copies of these recordings to train his performers until 2019. Accordingly,

the only potential fact issue is on the first element—whether Goode Time owns a valid

copyright in the sound recordings.

      Sound recordings are copyrightable works of authorship under 17 U.S.C.

§ 102(a)(7). In the case of a recorded musical performance, a copyright in the sound

recording is distinct from a copyright in the underlying musical work. Jordan v. Sony

BMG Music Entm't Inc., 354 F. App’x 942, 946 (5th Cir. 2009). Copyright ownership

“vests initially in the author or authors of the work.” 17 U.S.C. § 201(a). If there are

multiple authors, then each is co-owner of the copyright. Id. In the case of a sound

recording, the person featured on the sound recording is generally considered the




                                          11
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 12 of 20 PageID #: 2457




author of the work. Anderson v. Baker, No. 4:14-CV-1211, 2014 WL 2434195, at *11

(S.D. Tex. May 28, 2014).

       The eighteen sound recordings at issue here feature a small group of singers

jointly performing Christmas songs. Just does not dispute that two of the singers

featured on the recordings are John Hartmann and Tony Duran—Goode Time’s

founders—and that Hartmann and Duran are therefore co-authors of the sound

recordings. (Dkt. #48 at 5). Goode Time has also produced evidence in writing, signed

by Hartmann and Duran, indicating that Hartmann and Duran transferred to Goode

Time all of their copyright interests in works related to Goode Time’s business

operations. 1 (Dkt. #56-3). Accordingly, Goode Time has established that there is no

genuine issue of material fact regarding its ownership of the copyright in the sound

recordings.

       Just argues that Goode Time cannot own a copyright in the eighteen sound

recordings because the songs performed on the recordings are commonly performed



       1 17 U.S.C. § 204(a) requires a transfer of copyright ownership to be memorialized in
a writing signed by the transferors. An oral transfer is still valid even if it is memorialized in
a writing created years later. See Billy-Bob Teeth, Inc. v. Novelty, Inc., 329 F.3d 586, 592
(7th Cir. 2003) (holding an oral transfer valid where the transferor first created a signed
writing memorializing the transfer five years later). Furthermore, because section 204(a) is
meant only to govern disputes arising out of competing claims for copyright ownership, an
alleged third-party infringer cannot challenge the sufficiency of a transfer when the
transferor and transferee are in agreement that the copyright was transferred. Id. at 593.
See also Lyrick Studios, Inc. v. Big Idea Prods., Inc., 420 F.3d 388, 394 (5th Cir. 2005)
(“[C]ourts are hesitant to allow an outside infringer to challenge the timing or technicalities
of the copyright transfer.”). The record is clear that Hartmann and Duran are in agreement
that they transferred to Goode Time their copyright interests in works related to Goode
Time’s business.

                                               12
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 13 of 20 PageID #: 2458




and are in the public domain. (Dkt. #34 at 4–6). In so arguing, Just fails to take into

account the distinction between sound-recording copyrights and copyrights in the

underlying music. This motion concerns the former. Goode Time does not claim a

copyright in the actual songs performed in the sound recordings; it claims a copyright

in the recordings themselves. Performing the same songs as those featured on Goode

Time’s sound recordings would not constitute infringement; it is the copying and use

of Goode Time’s specific recordings that constitutes infringement. And Just does not

dispute that he distributed copies of these specific recordings to his performers.

      Just further argues that because Goode Time filed seventy-five sound

recordings with the Copyright Office, Goode Time cannot enforce its copyright in only

eighteen of them. (Dkt. #40 at 2–4). None of the authority cited by Just supports such

an all-or-nothing requirement. A single sound recording is a copyrightable work of

authorship. See 17 U.S.C. § 102(a)(7). And it is undisputed that Goode Time has an

ownership interest in each individual recording. Goode Time may enforce its

ownership rights over any number of recordings in which it has an ownership

interest.

      Finally, Just argues that despite Goode Time’s ownership interest in the

copyright of the sound recordings, Goode Time cannot sue for infringement because

Goode Time is only a joint owner, sharing its ownership with the independent

contractors who are also featured on the recordings. (Dkt. #48 at 5). This argument

misstates the law. Joint owners of a copyright may pursue actions for infringement


                                          13
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 14 of 20 PageID #: 2459




independent of each other. Davis v. Blige, 505 F.3d 90, 99 (2d Cir. 2007); see also

Corbello v. Devito, 777 F.3d 1058, 1065 (9th Cir. 2015) (noting that “the right of one

joint-owner to sue third-party infringers without joining any of his fellow co-owners”

is a “well-settled principle of copyright law”). Accordingly, nothing bars Goode Time

from enforcing its copyright in the eighteen sound recordings at issue here.

       Because there is no genuine issue of material fact regarding Goode Time’s

ownership of a valid copyright in and Just’s copying of the eighteen sound recordings,

the Court finds that Goode Time is entitled to summary judgment on this issue. 2

       ii. The Script

       Goode Time also moves for summary judgment on its infringement claim with

respect to its script. Based on the certificate of registration and the materials Goode

Time filed with the Copyright Office, Goode Time’s script consists of fifteen pages of

written materials. See (Dkt. #46-1 at 2–19). Goode Time alleges that Just copied the

seven pages of the script titled “Bits and Routines.” To be sure, the script used by

Just is nearly identical to this portion of Goode Time’s script, and Just admits that

he altered the script only in order to change references from “Goode Time” to




       2 In addition to his arguments, Just responds to Goode Time’s motion with a list of
eight “affirmative defenses,” the majority of which are devoid of any factual allegations or
legal authority that might demonstrate their applicability. (Dkt. #34 at 11–12). “Summary
judgment may not be thwarted by conclusional allegations [or] unsupported assertions . . . .”
McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). Accordingly, the Court only
considers and addresses the defenses for which Just provided some argument in his briefing.

                                             14
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 15 of 20 PageID #: 2460




“Uptown.” However, the Court concludes that there is a genuine issue of material fact

as to whether Goode Time owns the copyright in the script.

      A certificate of registration from the Copyright Office for a published work

constitutes prima facie evidence of copyright ownership only if obtained within five

years of the work’s first publication. 17 U.S.C. § 410(c). As explained above, the “bits

and routines” portion of Goode Time’s scripted materials is a published work because

Goode Time distributes it to independent contractors who publicly perform the

scripted material. See id. § 101. The record does not indicate when Goode Time began

offering this script to independent contractors for the purpose of public performance,

but Goode Time alleges that Just had access to the script as an independent

contractor in 2012. Therefore, the script was published at least five years before

November 29, 2018—when Goode Time registered the script with the Copyright

Office. Accordingly, Goode Time’s certificate of registration does not serve as prima

facie evidence that it owns the copyright in the script.

      Goode Time does not claim that it is the author of the script as a work made

for hire. Accordingly, Goode Time can own a copyright in the script only if it obtained

the copyright through a valid transfer. Goode Time contends that its founders John

Hartmann and Tony Duran are authors of the script, and that they conveyed the

copyright to Goode Time.

      In support of its contention that its founders authored the script, Goode Time

cites two deposition statements by John Hartmann. In response to a question about


                                          15
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 16 of 20 PageID #: 2461




what constitutes Goode Time’s show, Hartmann stated in relevant part: “We wrote

intros. We wrote jokes.” (Dkt. #29-10 at 11). Then, when asked about whether the

show centered around singing, Hartmann responded in relevant part: “[W]e created

bits and routines.” (Dkt. #29-10 at 11).

      It is not clear from Hartmann’s responses that he was testifying as to who

specifically authored the script. He was not responding to questions about

authorship; he was responding to general questions about the nature of Goode Time’s

show, and therefore, his responses could be interpreted as vague, generalized

descriptions of how Goode Time’s show operates rather than a specific description of

how the script came to be. For example, in his second response, Hartmann continued:

“[W]e created bits and routines and whole choreography, and we don’t just stand

there and sing. We do a show.” (Dkt. #29-10 at 11). Despite Hartmann’s use of the

word “we” in reference to standing, singing, and performing the show, this statement

surely does not amount to testimony that all of Goode Time’s shows are performed by

Hartmann and his co-owner; the record is clear that Goode Time hires independent

contractors to perform its show. If Hartmann’s use of “we” when discussing

performance of the show refers to Goode Time’s independent contractors, then

Hartmann’s use of “we” when discussing the creators of the script could as well.

Hartmann’s statements are at best ambiguous as to the issue of authorship.

      Not only do Hartmann’s statements constitute vague evidence of authorship,

but when pressed for details about how the script came to be, Hartmann struggled to


                                           16
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 17 of 20 PageID #: 2462




provide such information. He could not say when the script was created, nor could he

say with certainty how the script was written. See (Dkt. #35-1 at 53–54) (stating that

he “didn’t keep track” of when the script was written and that he “think[s]” he wrote

it on a computer).

         Furthermore, the portion of the scripted material labeled “Carolers Cheat

Sheet” contains the name “Joshua Hughes” at the top of each page rather than the

names of either of Goode Time’s founders. (Dkt. #46-1 at 9–11). This raises doubts as

to whether either of Goode Time’s founders authored this portion of the script. And if

one part of Goode Time’s scripted material could have been authored by someone

other than Goode Time’s founders, then, without contrary evidence, there is no reason

to believe the other parts of the script could not have been as well.

         Drawing all reasonable inferences in favor of Just, the Court concludes that

there is a genuine issue of material fact regarding the authorship of Goode Time’s

script and, accordingly, Goode Time’s ownership of the copyright. Goode Time has

failed to meet its burden and is therefore not entitled to summary judgment on this

issue.

C. Remedies

         i. Actual Damages

         Although Goode Time requests an award of its actual damages resulting from

Just’s infringement, Goode Time has not produced evidence of such damages. In its

most recent briefing, Goode Time states that its actual damages “cannot be


                                          17
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 18 of 20 PageID #: 2463




adequately calculated.” (Dkt. #46 at 5). Having produced no evidence of its actual

damages, Goode Time has failed to establish that there is no genuine issue of material

fact on this issue.

       ii. Profit Disgorgement

       Goode Time also requests an award of Just’s profits from the previous three

years pursuant to 17 U.S.C. § 504(b). Using Just’s tax returns, Goode Time calculates

Just’s gross revenue from the previous three years to be $124,200.50 and seeks to

recover accordingly. (Dkt. #46 at 6).

       A copyright owner seeking disgorgement has the burden to demonstrate the

infringer’s gross revenue that is attributable to the infringement. Powell v.

Penhollow, 260 F. App’x 683, 686 (5th Cir. 2007). This requires the copyright holder

to establish a nexus between the infringement and the infringer’s revenue. Andreas

v. Volkswagen of Am., Inc., 336 F.3d 789, 796 (8th Cir. 2003). Because Goode Time is

entitled to summary judgment only with regard to the sound recordings, to get profit

disgorgement at this stage, Goode Time needed to establish a nexus between Just’s

use of the eighteen sound recordings and the profits sought to be recovered. Goode

Time has not attempted to establish such a nexus. Therefore, Goode Time has not

indisputably shown that the entirety of Just’s revenue as reflected on his tax returns

is attributable to his use of eighteen of Goode Time’s sound recordings. Accordingly,

Goode Time is not entitled to the profits it requests at summary judgment.




                                         18
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 19 of 20 PageID #: 2464




      iii. Permanent Injunction

      Goode Time also requests a permanent injunction enjoining Just from further

infringing Goode Time’s copyrights. The Copyright Act authorizes district courts to

issue permanent injunctions “on such terms as [they] deem reasonable to prevent or

restrain infringement.” 17 U.S.C. § 502(a). However, a finding of liability for

infringement does not automatically entitle a plaintiff to a permanent injunction. Van

Stry v. McCrea, No. 2:19-CV-00104-WCB, 2020 WL 1911391, at *2 (E.D. Tex. April

20, 2020). To obtain a permanent injunction, a plaintiff must demonstrate:

      (1) that it has suffered an irreparable injury; (2) that remedies available
      at law, such as monetary damages, are inadequate to compensate for
      that injury; (3) that, considering the balance of hardships between the
      plaintiff and defendant, a remedy in equity is warranted; and (4) that
      the public interest would not be disserved by a permanent injunction.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 164 L.Ed.2d

641 (2006).

      The primary injury alleged by Goode Time has been Just’s solicitation of Goode

Time’s performers and clients. (Dkt. #46 at 5). Goode Time has also alleged harm to

its reputation. (Dkt. #29 at 12). However, Goode Time has failed to detail the nature

and extent of these harms, precluding a conclusion that these injuries are irreparable.

Furthermore, Goode Time has failed to establish a causal connection between these

injuries and Just’s use of its eighteen sound recordings.

      Additionally, because Goode Time’s actual damages and entitlement to profit

disgorgement remain to be determined at trial, Goode Time cannot yet demonstrate


                                          19
Case 4:19-cv-00058-SDJ Document 75 Filed 09/14/20 Page 20 of 20 PageID #: 2465




whether these remedies are inadequate to compensate for its injuries. Accordingly,

Goode Time has not shown that it is entitled to a permanent injunction at this stage

of proceedings.

                                   IV. CONCLUSION

      For the reasons stated above, it is therefore ORDERED that Plaintiff Goode

Time Productions, L.L.C.’s Motion for Partial Summary Judgment, (Dkt. #29, #32),

is GRANTED in part and DENIED in part. The Motion is GRANTED with respect

to Defendant Joel Just’s liability for infringement of Goode Time’s copyrights in

eighteen sound recordings. The Motion is DENIED with respect to Just’s alleged

infringement of the copyright in the script, as well as Goode Time’s requests for actual

damages,
    .    profit disgorgement, and a permanent injunction.

      It is, therefore, ORDERED that Defendant Joel Just d/b/a Uptown Carolers

is adjudged liable to Plaintiff Goode Time Productions, L.L.C. as a matter of law on

Plaintiff’s claim for infringement of Goode Time’s copyrights in eighteen sound

recordings. The requested remedies for Defendant’s actions, including Plaintiff’s

requests for actual damages, profit disgorgement, and a permanent injunction,

remain for trial.

         So ORDERED and SIGNED this 14th day of September, 2020.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE


                                          20
